UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-52282 CELLULAR BIOMEDICINE GROUP,INC. (Exact name of registrant as specified in its charter) Delaware 86-1032927 State ofIncorporation IRS EmployerIdentification No. 530 University Avenue, #17 Palo Alto, California 94301 (Address of principal executive offices) (650) 566-5064 (Registrant’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period than the registrant was required to submit and post such files). YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer,” and “large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNoþ As of August 1, 2014, there were9,077,068 shares of common stock, par value $.001 per share issued and outstanding. TABLE OF CONTENTS PARTIFINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (unaudited) Condensed Consolidated Balance Sheets (unaudited) 3 Condensed Consolidated Statements of Operations and Comprehensive Loss (unaudited) 4 Condensed Consolidated Statements of Cash Flows (unaudited) 5 Condensed Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41 Item 4. Controls and Procedures 41 PARTIIOTHER INFORMATION Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 57 Item 5. Other Information 57 Item 6. Exhibits 58 SIGNATURES 59 2 CELLULAR BIOMEDICINE GROUP,INC. CONDENSED CONSOLIDATED BALANCE SHEETS(UNAUDITED) June 30, December 31, Assets Cash and cash equivalents $ $ Accounts receivable Other receivable Inventory Prepaid expenses Total current assets Investments Property, plant and equipment, net Goodwill - Intangibles, net Long-term prepaid expenses and other assets - Total assets (1) $ $ Liabilities and Stockholders' Equity Liabilities: Accounts payable $ $ Accrued expenses Advances payable to related party Other current liabilities Total current liabilities Total liabilities (1) Stockholders' equity: Preferred stock, par value $.001, 50,000,000 shares authorized; none issued and outstanding as of June 30, 2014 and December 31, 2013, respectively - - Common stock, par value $.001, 300,000,000 shares authorized; 9,074,068 and 7,382,797 issued and outstanding as of June 30, 2014 and December 31, 2013, respectively Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ (1) The Company's consolidated assets as of June 30, 2014 and December 31, 2013 included $1,156,232 and $1,031,350, respectively, of assets of variable interest entities, or VIEs, that can only be used to settle obligations of the VIEs.Each of the following amounts represent the balances as of June 30, 2014 and December 31, 2013, respectively.These assets include cash and cash equivalents of $235,795 and $9,100; other receivables of $55,943 and $50,383; inventory of $35,338 and $26,526; prepaid expenses of $216,567 and $117,676; property, plant and equipment, net, of $564,169 and $772,872; and intangibles of $48,420 and $54,793.The Company's consolidated liabilities as of June 30, 2014 and December 31, 2013 included $338,160 and $387,703, respectively, of liabilities of the VIEs whose creditors have no recourse to the Company.These liabilities include accounts payable of $22,312 and $24,868; other payables of $132,335 and $268,301; payroll accrual of $141,284 and $74,384; and tax payable of $42,229 and $20,150. See further description in Note 5, Variable Interest Entity. The accompanying notes are an integral part of these condensed consolidated financial statements. 3 CELLULAR BIOMEDICINE GROUP, INC. CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS AND COMPREHENSIVE LOSS For the Three Months Ended For the Six Months Ended June 30, June 30, Net sales and revenue: Biomedical $ $
